SEPARATION AGREEMENT AND GENERAL RELEASE

 

 

 

This Separation Agreement and General Release ("Agreement") is entered into by
and between Lee Staab ("Employee") and Versar, Inc. ("Versar" or the "Company")
as of the date on which Employee executes this Agreement (the "Notification
Date") and shall become effective as of the date on which the revocation period
set out in Paragraph 4(c)(ii) expires ("Effective Date").

 

In consideration of the mutual covenants, agreements and representations
contained herein, the adequacy of which is hereby acknowledged, the parties
hereto expressly and intentionally bind themselves as follows:

 

1.SEPARATION OF EMPLOYEE

 

(a) The parties agree that Employee's last day of employment with Versar will be
April 12, 2014 ("Separation Date"). The time between the Notification Date and
the Separation Date is referred to herein as the "Retention Period."

 

(b) Except as otherwise provided in this Agreement, effective as of the
Separation Date, Employee shall not be eligible for further pay or benefits,
including without limitation any benefits under any severance plan or practice
applicable to him as an employee of Versar

 

(c) During the Retention Period, Employee shall perform such duties as may be
assigned to him from time to time to the best of his ability and with the utmost
good faith and shall take all reasonable steps to provide for a successful
transition of his duties as directed by the Company. During the Retention
Period, Employee's duties may be modified at the discretion of the Company and
upon written notification to Employee, provided that the Company fulfills its
obligation to pay Employee his salary during the Retention Period.

 

(d) Should Employee resign voluntarily prior to the Separation Date, this
Agreement shall remain in full force and effect except that the date on which
the Employee resigns shall be substituted for the "Separation Date" stated above
for all subsequent purposes.

 

(e) Employee hereby resigns from all of his officer positions with the Company
and all of its affiliates and subsidiaries, effective as of the Separation Date.

 

2.PAYMENTS BY VERSAR

 

(a) Employee will be paid: (i) all salary earned through and including the
Separation Date; and (ii) consistent with Versar Policy Memo No. 3.2, all
accrued but unused personal leave as of the Separation Date, up to a cap of 300
hours, less any applicable taxes and deductions. Such payments shall be made in
accordance with Versar's regular payroll schedule.

 

(b) Provided that Employee signs and returns this Agreement and does not revoke
the ADEA waiver as set out in Paragraph 4(c)(iii) as set out below (or, if so
revoked, the Company elects not to void the Agreement) no earlier than the
Separation Date and no later than the 22nd day following the Separation Date and
does not revoke the ADEA waiver as set out therein (or, if so revoked, the
Company elects not to void the Agreement) and without conceding any obligation
to do so, Versar shall pay Employee a lump sum payment in an amount equivalent
to Seventy-Seven Thousand Eight Hundred Eighty Two and 40/100 ($77,882.40), less
any withholding and other taxes required by law (“Severance”),on the next
regular Versar pay date. Employee further understands and agrees that this
Severance is in excess of any and all claims for salary, personal leave time or
any other form of compensation.

 

1

 



 

(c) Except as provided in this Agreement or as otherwise required under the
terms of an applicable employee benefit plan, no additional payments shall be
made to Employee. Specifically, the Employee is not entitled to any bonus
payments, nor any Restricted Stock Units which have not yet vested.

 

(d) The Company shall withhold such tax, payroll and other amounts from payments
under this Agreement as Employee authorizes or the Company reasonably believes
to be required by law. Employee shall be solely responsible for payment of his
own taxes, including any taxes arising under Internal Revenue Code Section 409A.
The Company has not provided and will not provide tax advice to Employee.

 

(e) Employee acknowledges and agrees that once any payments are made to the
Employee according to this Agreement: (i) the Employee has received all
compensation, wages, bonuses, commissions, vacation pay and benefits to which he
may be entitled, and no other compensation, wages, bonuses, commissions,
vacation pay and benefits are due to you; (ii) the Employee has not suffered any
on-the-job injury for which he have not already filed a claim; and (iii) nothing
contained in this Agreement shall constitute or be treated as an admission of
liability or wrongdoing by the Company or its officers, directors, employees or
agents.

 

3.EMPLOYMENT BENEFITS

 

(a) Employee agrees and acknowledges that his participation in any 401(k) Plan,
short-term and long-term disability plans, or any other benefit plans made
available to him as a Versar employee, and his participation in and entitlement
to any and all other benefits in which he is currently enrolled, but which are
not specifically addressed in this Agreement, will terminate on the Separation
Date, except as otherwise provided in this Agreement.

 



(b) Employee's participation, if any, in the Versar medical, dental, vision and
other insurance plans shall cease as of the Separation Date unless, to the
extent that Employee is eligible, he timely elects to receive medical and/or
dental benefits pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act ("COBRA") for himself and/or any qualifying beneficiaries.

 

(c) On or before close of business on the Separation Date, Employee shall return
all Company property, along with all accessories purchased or reimbursed by the
Company, to the Company's Human Resources Department.

 

(d) Except as otherwise provided in this Agreement, Employee waives any right of
participation in, or additional benefits under, the employee benefit, fringe
benefit and compensation plans of Versar with respect to any period after the
Separation Date.

 

4.GENERAL RELEASE AND FORFEITURE BY EMPLOYEE

 

(a) Employee hereby releases and forever discharges Versar, its subsidiaries,
affiliates, insurers, trustees, fiduciaries, predecessors, successors, and
assigns, and the directors, officers, shareholders, employees, representatives
and agents of each of the foregoing (collectively "Releasees") of and from the
following:

 

2

 



(i) Any and all claims, demands, and liabilities whatsoever of every name and
nature (other than those arising directly out of this Agreement), including,
without limitation, those with respect to Employee's employment by Versar, or
the terms and conditions of employment, benefits or compensation, or termination
of his employment, which Employee has or ever had against Releasees (the
“Claims”);

 

(ii) Without limitation, any and all Claims known or unknown as of the date of
execution of this Agreement for tortious injury, breach of contract, and/or
wrongful discharge (including, without limitation, any claim for violation of
public policy or constructive discharge), any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730 or any other whistleblower claim, all claims for infliction of emotional
distress, all claims for slander, libel, or defamation of character, and all
claims for reinstatement, back pay, front pay, compensatory or punitive damages,
severance pay, attorneys' fees, or costs, as related to Employee's employment by
Versar, or the terms and conditions or termination of his employment, benefits
or compensation, or termination of such employment;

 

(iii) Without limitation, any and all Claims known or unknown based upon any
allegation of employment discrimination, including, without limitation,
discrimination on the basis of race, color, sex, sexual orientation, age,
religion, disability, veteran status, national origin or any other
classification protected under applicable law. Specifically, Employee agrees
that such released Claims include, without limitation, any and all Claims under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1871, the
Civil Rights Act of 1991, the Equal Pay Act, the Rehabilitation Act of 1973, the
Civil Rights Act 1866, the Fair Labor Standards Act, the Family and Medical
Leave Act of 1993, the Age Discrimination in Employment Act of 1967, as amended
by the Older Workers’ Benefit Protection Act of 1990, the Americans With
Disabilities Act, the Employee Retirement Income Security Act of 1974
(including, without limitation, any claim for severance pay), any state Human
Rights Law and any and all other federal, state or local laws, statutes, rules
and regulations pertaining to employment or discrimination in employment.
Notwithstanding the foregoing, this release does not interfere with or waive
your right to enforce this Agreement in a court of competent jurisdiction;

 

(b) It is agreed and understood that this release is a GENERAL RELEASE to be
construed in the broadest possible manner consistent with applicable law.
Employee hereby acknowledges and agrees that by signing this Agreement, he is
signing this General Release.

 

(c) Employee acknowledges and agrees as follows:

 

(i) Employee has not filed or pursued, nor will he file or pursue, any Claim
released hereby against any Releasee by filing a lawsuit in any local, state or
federal court for or on account of anything which has occurred up to
Notification Date as a result of Employee's employment or termination of
employment, and Employee shall not seek reinstatement or future employment with,
or damages of any nature, severance pay, attorneys' fees, or costs from any
Releasee;

 

(ii) Nothing contained in this Agreement shall be deemed to preclude Employee
from providing truthful testimony or information pursuant to a valid court order
or similar legal process; provided however, that prior to making any such
disclosure, Employee will promptly notify the Company of such request or
requirement so that the Company, if it so chooses, will have sufficient
opportunity to seek to avoid or minimize the required disclosure and/or to
obtain an appropriate protective order or other appropriate relief. This
Agreement shall also not be construed to prohibit Employee from participating in
any investigation or proceedings conducted by a government agency; however, the
Employee agrees that he is waiving his right to monetary recovery should any
federal, state or local administrative agency pursue any claims on his behalf
arising out of or relating to his employment with and/or separation from the
Company;

 

3

 



 

(iii) Employee has been given the opportunity, if he so desires, to consider
this Agreement for twenty-one (21) days before executing it. Any change made to
the Agreement during the 21-day period, whether material or not, will not
restart the running of the 21-day period. In the event that Employee executes
this Agreement within twenty-one (21) days of the date of its delivery to him,
he acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement for the entire twenty-one (21) day
period. For a period of seven (7) days from the date of the execution of this
Agreement, Employee shall retain the right to revoke the waiver of claims
arising under the Age Discrimination in Employment Act ("ADEA''), a federal
statute that prohibits employers from discriminating against employees age 40
and over on the basis of age (the "Revocation Period"). In order to exercise his
right to revoke the waiver of his ADEA claims in accordance with 29 U.S.C. §
626, Employee must provide written notice to Versar, c/o Alessandria Albers,
Vice President of Human Resources, 6850 Versar Center, Springfield, VA, 22151,
no later than 5:00 p.m. on the seventh day following his execution of the
Agreement. If Employee elects to exercise this revocation right, the Agreement
shall be voidable in its entirety at the discretion of the Company and, if it so
chooses to void the Agreement, the Company shall then be relieved of any and all
obligations to make any payments required under this Agreement. If Employee does
not revoke the waiver of claims under the ADEA, or if the Company chooses not to
void the Agreement after receipt of a timely revocation of the ADEA waiver, he
understands and agrees that it will become fully enforceable immediately after
the expiration of such revocation period;

 

(iv) Employee has been and is advised to consult an attorney regarding this
Agreement prior to executing it and that he has been given sufficient time to do
so;

 

(v) Employee has received full and adequate consideration for this General
Release; and

 

(vi) Employee fully understands and acknowledges the significance and
consequences of this Agreement and represents by his signature that the terms of
this Agreement are fully understood and voluntarily accepted by him. This
Agreement has been individually negotiated by Employee and is not part of a
group exit incentive or other group employment termination program.

 

(d) Excluded from this General Release are any claims or rights which cannot be
waived by law, including the right to challenge the enforceability of this
Agreement and the Employee's right to file a charge with an administrative
agency or participate in any agency investigation where that agency expressly
prohibits such a waiver. However, Employee is waiving his right to recover any
money or to reinstatement with any Releasee in connection with such a charge or
investigation. Employee is also waiving his right to recover money in connection
with a charge filed by any other individual or by the Equal Employment
Opportunity Commission or any other federal, state or local agency.

 

(e) This General Release becoming and remaining effective shall be a condition
precedent to Employee obtaining any payments or benefits under this Agreement.

 

 

4

 



 

5.NONDISCLOSURE OF INFORMATION; RETURN OF PROPERTY

 

(a) Employee shall keep secret and confidential and shall not disclose to any
third party, in any fashion or for any purpose whatsoever, any information
regarding Versar which is considered proprietary to or a trade secret of the
Company, to which he has or will have had access at any time during the course
of his employment by the Company, including, without limitation, any information
relating to: the Company's business or operations; its plans, strategies,
prospects or objectives; its products, technology, processes or specifications;
its research and development operations or plans; its customers and customer
lists; its manufacturing, distribution, sales, service, support and marketing
practices and operations; its financial condition and results of operations; its
operational strengths and weaknesses; and, its personnel and compensation
policies and procedures.

 

(b) Employee agrees to return to Versar, on or before the Separation Date: (i)
all documents, data, material, details and copies thereof in any form
(electronic or hard copy) that are the property of Versar or were created using
Versar resources or during any hours worked for Versar including, without
limitation, any data referred to in the immediately preceding Paragraph; and
(ii) all other Versar property including, without limitation, all computer
equipment, personal digital assistant or similar devices, fax machines and other
equipment (except as otherwise agreed, but including electronic information
and/or software on Versar provided computer equipment to be retained by
Employee) and associated passwords, property passes, keys, credit cards, and
identification badges.

 

6.NON-SOLICITATION

 

(a)                Employee recognizes that by virtue of his employment with the
Company, he has been introduced to and involved in the solicitation and
servicing of potential and existing customers of the Company. Employee
understands and agrees that all efforts expended in soliciting and servicing
such customers have been for the permanent benefit of the Company. Employee also
recognizes the Company’s legitimate interest in protecting, for a reasonable
period of time after his employment with the Company, the Company’s customers.
Accordingly, Employee agrees that, for a period of one (1) year beginning on the
Separation Date, Employee shall not, directly or indirectly, without the prior
written consent of the Chairman of the Company, market, offer, sell or otherwise
furnish any products or services similar to, or otherwise competitive with,
those offered by the Company to any customer of the Company.

 

(b)            Employee recognizes the substantial expenditure of time and
effort which the Company devotes to the recruitment, hiring, orientation,
training and retention of its employees. Accordingly, Employee agrees that, for
a period of two (2) years beginning on the Separation Date, Employee shall not,
directly or indirectly, for himself or on behalf of any other person or entity,
solicit, offer employment to, hire or otherwise retain the services of any
employee of the Company.

 

7.NO DETRIMENTAL COMMUNICATIONS

 

Employee agrees that he will not make, disclose or cause to be disclosed any
negative, adverse, false or derogatory comments or statements about Releasees
with regard to any product or service provided by Releasees, about Releasees'
prospects for the future, or about Releasees in general. Versar agrees that no
authorized officer of Versar will disclose or cause to be disclosed outside of
Releasees any negative, adverse, false or derogatory comments or statements
about Employee. The parties agree that this provision will not be construed so
as to bar any person from providing full and truthful testimony in response to a
summons, court or administrative order or subpoena, or as otherwise provided by
law, nor shall it prohibit the Company from discussing matters regarding
Employee with the Company's outside legal and accounting representatives, or
with the Company's Board of Directors. For the limited purposes of this
Paragraph only, the term "Releasees" shall mean only the directors, chief
executive officer, president and executive and senior vice presidents of Versar.
Employee’s breach shall give rise to an obligation by Employee to repay to the
Company the Severance reflected in Section 2 of this Agreement as liquidated
damages.



5

 

 

 

8.GOVERNING LAW; SEVERABILITY

 

This Agreement is entered into and shall be construed under the laws of the
Commonwealth of Virginia. In the event any provision of this Agreement is
determined to any extent to be illegal or unenforceable by a duly authorized
court of competent jurisdiction, then the illegal or unenforceable provision
shall be severed from this Agreement. In the event of such severance, the
remainder of this Agreement shall not be affected thereby, and each remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law; provided, however, that the parties expressly acknowledge and
agree that the full waiver and release of all Claims by Employee is essential to
effectuate the parties' intent in entering into this Agreement and that, in the
event the general release of Claims set forth in Paragraph 5 is severed, the
parties' remaining obligations under this Agreement shall be deemed waived
(other than obligations arising under Paragraphs 6), and any consideration or
value delivered by one party to the other under this Agreement shall constitute
a binding obligation by the recipient to the other.

 

9.WAIVERS

 

The failure of either party to require the performance of any term or obligation
of this Agreement, or the waiver by either party of any breach of this
Agreement, shall not prevent any subsequent enforcement of such term or
obligation and shall not be deemed a waiver of any subsequent breach.

 

10.AMENDMENTS

 

This Agreement may be modified or amended, in whole or in part, only by the
mutual agreement of the parties in writing.

 

11.NO OTHER INDUCEMENTS/ ENTIRE AGREEMENT

 

This Agreement sets forth the entire understanding of the parties in connection
with the subject matter hereof. Any and all prior negotiations or discussion,
either oral or written, are merged into this Agreement.

 

12.PERSONS BOUND BY AGREEMENT

 

This Agreement shall be binding upon and inure to the benefit of Employee and
Releasees and their respective successors.

 

13.DISPUTE RESOLUTION/ENFORCEMENT

 

In the event that any action or proceeding is initiated to enforce or interpret
the provisions of this Agreement, or to recover for a violation of the
Agreement, the prevailing party in any such action or proceeding shall be
entitled to its costs (including reasonable attorneys' fees). In the event that
you breach any obligations under this Agreement, or as otherwise imposed by law,
the Company will be entitled to seek injunctive relief and to obtain all other
relief provided by law or equity.

 

14.NO ADMISSION AS EVIDENCE

 

This Agreement is nonprecedential and may not be raised as evidence by any
person in connection with any subsequent litigation, except as necessary to
enforce this Agreement. Further, this Agreement shall never at any time for any
purpose be considered as an admission of liability or wrongdoing by the Company
or Employee.

 

6

 



 

15.CONFIDENTIALITY

 

Employee agrees to keep confidential the existence of this Agreement, as well as
all of its terms and conditions, and not to disclose to any person or entity the
existence, terms or conditions of this Agreement, except to his attorney and
financial advisors, provided they agree to keep confidential such existence,
terms and conditions. In the event that Employee believes he is compelled by law
to divulge the existence, terms or conditions of this Agreement, he will notify
Versar's Law Department of the basis for that belief before actually divulging
the information. Employee hereby confirms that, as of the date of his signing of
this Agreement, he has not disclosed the existence, terms or conditions of this
Agreement, except as otherwise provided in this Agreement. Versar also agrees to
keep confidential the existence of this Agreement and not to disclose its terms
and conditions outside of Releasees, its attorneys and consultants, unless
Versar is otherwise required to disclose such terms and conditions by operation
of law or request by a governmental agency, or as required by any federal or
state securities laws or regulations.

 

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms and conditions of this
Agreement as set forth above.

 





EMPLOYEE:               /s/ Lee Staab   Date: March 24, 2014 Lee Staab          
            COMPANY.               Versar, Inc.                 By:   /s/
Jeffrey A. Wagonhurst   Date:     March 13, 2014 Jeffrey A. Wagonhurst      
President and Chief Operating Officer      



 



 





 

 



7

 

 

 

